Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2011 have been fully considered but they are not persuasive.  The amendment does not overcome the prior art Hsiu teaching.
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–3, 5–16 and 18–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5–8 read “the first slot having a first portion that has a circular shape in cross-section and is spaced from the first side of the first manifold block, and the first slot having a second portion that has a U-shape in cross-section and connects the first side of the first manifold block to the first portion of the first slot.” As it is written, it is unclear how the slot is configured within the block.  Clarification is required to determine how the “circular shape” is located in the first side, but also spaced from the first side.  Additionally, it’s unclear how the first and second portions of the slot are positioned in relation to one another.  The Examiner reviewed Applicant’s Fig. 3C to gain a better understanding of what Applicant is trying to achieve.  Applicant may want to clarify the location of the slot in relation to the first side of the manifold, i.e. slot extends from the first side of the manifold towards/into the manifold body.  This language is an example and the Examiner is not requiring the Applicant to incorporate into Applicant’s amendments.
 Claim 1, Lines 11–15 and Lines 19–22, Claim 14, Lines 10–13 have the same issues as described above.  
Claim 14, Lines 7–8 and 10–13 “a slot connector configured to couple the first manifold block and the second manifold block together” and “the first slot to retain the first end of the slot connector in the first slot; and a second fastener at least partially disposed in the second slot to retain the second end of the slot connector in the second slot.”  It is the Examiner’s understanding that the first slot is located in a manifold and the second slot is complimentary located on the same manifold.  The language above suggests that the fastener is located in two different spots that do not connect the first and second manifolds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlegel et al. (US PGPub 2017/0335989 A1).

    PNG
    media_image1.png
    749
    1127
    media_image1.png
    Greyscale

Figure 1 - Schlegel Annotated Fig. 3
 Regarding Claim 14, Schlegel discloses a manifold for connecting two or more fluid control devices to a common fluid source, a first manifold block (202) adapted to be coupled to a first fluid control device (244); a first slot (Schlegel Annotated Fig. 3) formed in the first manifold block; a second manifold block (206) adapted to be coupled to a second fluid control device (214); a second slot (228) formed in the second manifold block; and a slot connector (208) configured to couple the first manifold block and the second manifold block together, the slot connector having a first end sized to be disposed in the first slot and a second end sized to be disposed in the second slot (Schlegel Annotated Fig. 3), respectively, a first fastener (210) at least partially disposed in the first slot to retain the first end of the slot connector in the first slot; and a second fastener at least partially disposed in the second slot to retain the second end of the slot connector in the second slot, wherein the first and second ends of the slot connector are retained in the first and second slots, respectively, without a manifold plate.  Schlegel Annotated Fig. 3
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5–7 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US PGPub 2017/0335989 A1) in view of Hsiu (USPN 4632589).  As best understood.
Regarding Claim 1, Schlegel discloses a manifold for connecting two or more fluid control devices to a common fluid source, the manifold comprising: a first manifold block (204) adapted to be coupled to a first fluid control device (216); a first slot (230) formed in a first side (236) of the first manifold block, a second manifold block (206) adapted to be coupled to a second fluid control device (214), a second slot (228) formed in a first side of the second manifold block, and a slot connector (208) configured to couple the first manifold block and the second manifold block together, the slot connector having a first end sized to be disposed in the first slot and a second end sized to be disposed in the second slot (Fig. 2B), but does not disclose the first slot having a substantially circular shape in cross-section; the second slot having a substantially circular shape in cross-section.  
 Hsiu teaches a slot having a substantially circular shape in cross-section (Fig. 5A, where the tenons 14 correlate to the slot) in order to be able to adjust the distance between the two blocks (Col. 1, Lines 16–19).  Thus, the connecting installation provides enough variation which results in decreasing material waste by not having to fill holes in the blocks (Col. 20–21). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots and the slot connectors of Schlegel with a circular configuration as taught by Hsiu in order to be able to adjust the distance between the two blocks.
It would have been obvious before the time of filing to a person having ordinary skill in the art to utilize a circular cross-section for the slots and slot connectors as disclosed by Hsiu in place of the T-Shaped cross-section slots and slot connectors of Schlegel, since the shapes are known equivalents and the use of which would be known to one of ordinary skill in the art.  As discussed in Hsiu column 2, lines 45-50 which describes these shapes as interchangeable. 

    PNG
    media_image2.png
    315
    541
    media_image2.png
    Greyscale

Figure 2 - Hsiu Annotated Fig. 5A
The Schlegel– Hsiu combination teaches the first slot having a first portion that has a circular shape in cross-section and is spaced from the first side of the first manifold block, and the first slot having a second portion that has a U-shape in cross-section and connects the first side of the first manifold block to the first portion of the first slot; the second slot having a first portion that has a circular shape in cross-section and is spaced from the first side of the second manifold block, and the second slot having a second portion that has a U-shape in cross-section and connects the first side of the second manifold block to the first portion of the second slot.  
The shape described above is an inherent result of the shape in Hsiu’s Fig. 5A.  Hsiu’s Fig 5A only illustrates the slot in a front view.  Hsiu Annotated Fig. 5A.  However, if one were to envision an orthogonal view it would be shown the first portion front view would create the circular cross-section as well as the second portion front view would create the “U” shape.  Therefore, Hsiu reads on the amendments to the claim,
 The Schlegel– Hsiu combination teaches a first fastener (Hsiu, 14, with the understanding that the shapes are interchangeable) disposed in the first portion of the first slot to retain the first end of the slot connector in the first slot; and a second fastener disposed in the first portion of the second slot to retain the second end of the slot connector in the second slot.  As discussed in the aforementioned paragraph.
Regarding Claim 5, the Schlegel–Hsiu combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 6, the Schlegel–Hsiu combination teaches a fluid connector (244) having a first end disposed in the first manifold block (202) and a second end disposed in the second manifold block (204), the fluid connector configured to fluidly connect a first fluid passageway (226) of the first fluid control device to a second fluid passageway (224) of the second fluid control device.  
Regarding Claim 7, the Schlegel–Hsiu combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  
Claims 2–3 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US PGPub 2017/0335989 A1) in view of Hsiu (USPN 4632589), in further view of Massey (USPN 8840333 B2).
Regarding Claim 2, the Schlegel–Hsiu combination does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel–Hsiu combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Regarding Claim 3, the Schlegel–Hsiu–Massey combination teaches the first and second ends of the slot connector are retained in the first and second slots, respectively, without a manifold plate.
The purpose of Schlegel’s manifold plate and the fasteners is to keep the keys in place (Para. 40).  Because Massey’s fasteners perform this same function which is to maintain the slot connectors in the slots, the manifold is not needed. 
Regarding Claim 15, Schlegel does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Claims 8–13, 16 and 18–22 are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US PGPub 2017/0335989 A1) in view of Massey (USPN 8840333 B2).
Regarding Claim 8, Schlegel et al. discloses a manifold for connecting two or more fluid control devices to a common fluid source, the manifold comprising:  a first manifold block (204) adapted to be coupled to a first fluid control device (216); a first slot (230) formed in the first manifold block; a second manifold block (206) adapted to be coupled to a second fluid control device (214); a second slot (228) formed in the second manifold block, a slot connector (208) configured to couple the first manifold block and the second manifold block together the slot connector (208) having a first end sized to be disposed in the first slot and a second end sized to be disposed in the second slot (Fig. 2B), but does not disclose a first fastener at least partially disposed in the first slot to retain the first end of the slot connector in the first slot; and a second fastener at least partially disposed in the second slot to retain the second end of the slot connector in the second slot.  
Massey teaches a first fastener (Fig. 10, where the first fastener is the part of 440 that covers 442) at least partially disposed in the first slot (Fig. 10, where the first slot is the corresponding cavity to 442) to retain the first end of the slot connector (442) in the first slot; and a second fastener (Fig. 10, where the second fastener is the part of 440 that covers 444) at least partially disposed in the second slot (Fig. 10, where the second slot is the corresponding cavity to 444) to retain the second end of the slot connector (444) in the second slot.  Col. 6, Lines 23–35.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots of the Schlegel with a first and second retainers taught by Massey in order to maintain the slot connectors in place.
Regarding Claim 9, Schlegel does not disclose the first and second slots are drilled into the first and second manifold blocks, respectively.  
Massey teaches using a drill as one method to make circular slots, as well as allowing the user to provide a precise location for the slots. Col. 2, Lines 43–56.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the manner in which the slots of the Schlegel combination are formed with a drill as taught by Massey in order to provide a precise location for the slots.
Regarding Claim 10, the Schlegel–Massey combination teaches the first and second ends of the slot connector are retained in the first and second slots, respectively, without a manifold plate.
The purpose of Schlegel’s manifold plate and the fasteners is to keep the keys in place (Para. 40).  Because Massey’s fasteners perform this same function which is to maintain the slot connectors in the slots, the manifold is not needed.  
Regarding Claim 11, the Schlegel–Massey combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 12, the Schlegel–Massey combination teaches a fluid connector (244) having a first end disposed in the first manifold block (204) and a second end disposed in the second manifold block (206), the fluid connector configured to fluidly connect a first fluid passageway (226) of the first fluid control device to a second fluid passageway (224) of the second fluid control device.  
Regarding Claim 13, the Schlegel–Massey combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  
Regarding Claim 16, Schlegel does not disclose each of the first and second slots has a substantially circular shape in cross-section.  
Massey teaches each of the first (Fig. 10, where the first slot is the corresponding cavity to 442) and second (Fig. 10, where the second slot is the corresponding cavity to 444) slots has a substantially circular shape in cross-section (Fig. 10) in order to have a tight seal (Col. 1, Lines 9–67 through Col. 2, Lines 1–5).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the slots and a slot connector of Schlegel with a circular configuration as taught by Massey in order to have a tight seal.
Regarding Claim 18, the Schlegel–Massey combination does not explicitly teach the first fastener has a length that is less than 50% of a length of the first slot, and wherein the second fastener has a length that is less than 50% of a length of the second slot.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the fastener and slots according to design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not indicated the criticality of these ranges in the specification.
Regarding Claim 19, the Schlegel–Massey combination teaches a fluid connector (244) having a first end disposed in the first manifold block (204) and a second end disposed in the second manifold block (206), the fluid connector configured to fluidly connect a first fluid passageway (226) of the first fluid control device to a second fluid passageway (224) of the second fluid control device.  
Regarding Claim 20, the Schlegel–Massey combination teaches the first slot only extends partially through the first manifold block, and wherein the second slot only extends partially through the second manifold block (Schlegel, Fig.3).  
Regarding Claims 21–22, the Schlegel–Massey combination teaches the first and second fasteners comprise first and second screws, respectively.   Schlegel, Para. 30
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753